﻿As the general debate opens, I have the honour and sincere pleasure of conveying to you, Sir, the first expressions of congratulations on your election to the presidency of the thirty-fourth session of the General Assembly. You have the support of the international community represented here, thanks to the esteem we have for your country and for your own personal qualifications, which we recognize and admire. Your constant dedication to the principles of sovereignty and self- determination and the remarkable contribution you have made in the efforts for peace and independence have distinguished your role in the last years as Chairman of the Special Committee on the Situation with Regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples. You are well aware of the significant ties that exist between the African nations and my country. Endowed with a common heritage in many fields, and as partners in basic aspirations, we have striven to develop our ties into a network of mutual co-operation, which already includes a wide range of activities. It is with particular satisfaction that, in this context, I refer to the imminent opening of the Brazilian Embassy in Darussalam, which will thus establish a direct diplomatic channel with one of the most important capitals of Africa.
3.	Before proceeding, I should like to express my Government's appreciation for the very able and productive manner in which a distinguished South American—a representative of Colombia, a country to which Brazil is bound by fraternal links—Mr. Indalecio Lie'vano Aguirre, conducted the work of the thirty-third session.
4.	For many years and in various ways I have been associated with the work and the development of this Organization and have therefore witnessed its transformation into a true universal forum. Thus it is with satisfaction that I welcome a new Member State—a country from Latin America—Saint Lucia, to whose representatives I extend my warm greetings, anticipating fruitful co-operation in this Organization.
5.	Upon taking office on 15 March last, President Joao Figueiredo reaffirmed that the foreign policy of Brazil is dedicated to the noble ideals of peace, justice and inter-national co-operation for development. In the coming years we shall persevere in exploring new paths for understanding and co-operation with nations from all parts of the world. In this endeavour we shall be guided by our traditional capacity for friendly dialogue and by our sense of national dignity.
6.	As we look to the future, it seems fitting to reaffirm Brazil's adherence to the principles of national independence, the sovereign equality of States, the self- determination of peoples and non-interference in the internal and external affairs of States, as well as our support for the peaceful settlement of international disputes, as provided for in the United Nations Charter. In this connexion, Brazil will continue to work for the strengthening of the United Nations in the maintenance of international peace and security, in co-operation for development and in the furtherance of respect for human rights and fundamental freedoms, without distinction as to race, sex, language or religion.
7.	For the Brazilian Government, it is a matter of satisfaction that relations with our immediate neighbours, the sister nations of Latin America, are increasingly pervaded by positive trends. Winds of change are blowing in Latin America. The countries of the region are conscious of the need to add new dimensions to their historical ties through the intensification of their political consultations, the establishment of new and dynamic cultural links and a substantial expansion of their trade and economic relations. While retaining their own features and peculiarities, Latin American countries are closer than ever to each other. As the area for co-operation expands, new forms of joint action will be required. For its part, Brazil is ready to co-operate, and our concern is that peace and tranquillity prevail in our region and that the countries of Latin America face, side by side, the common struggle for development. With this aim, we are prepared to work with other nations from all parts of Latin America.
8.	Brazil feels especially close to its neighbours to the east, the nations of Africa. The links that we have developed over the years reflect not only geographical proximity but also the deeply rooted affinities between our peoples. Together we have identified our interest in the establishment of new patterns of economic and technical co-operation and new flows of goods and services. Together we have sought common solutions in our efforts to overcome the challenges of development and independence, on a basis of mutual trust and respect.
9.	We are particularly sensitive to the profound grief of the people of Angola over the untimely death two weeks ago of President Agostinho Neto. To his people he was the guide in the struggle for independence and nation-building and an African leader whose personal qualifications won him great respect and esteem. In my country he was also regarded as one of the most significant contemporary poets of our common language. His death came before Africa could achieve the goal of complete freedom from political and economic domination and racial injustice. But, as he would say, the struggle continues for the self-determination and independence of Zimbabwe and Namibia and for the elimination of apartheid.
10.	With the nations of the Middle East, Brazil has forged strong ties of friendship, understanding and cooperation. We view with increasing concern the problems afflicting that part of the world. During the past year, new developments have marked the situation in the Middle East. However, it would be excessively optimistic to say that the prospects for peace—a just, lasting and comprehensive peace—are, in some way, better than they were a year ago.
11.	Nevertheless, some States are still reluctant to accept the changes that must be brought about for true peace to be attained. Some still insist on closing their eyes to the basic fact that there will not be peace in the area until all territories taken by force are vacated and until the rights of the Palestinian people—their inalienable rights to self-determination, independence and sovereignty in Palestine, in accordance with the United Nations Charter—are duly recognized and implemented, Furthermore, one cannot foresee true success in peace negotiations without the participation of the Palestine Liberation Organization, which is one of the relevant parties in the region's political scene.
12.	We believe that all States in the region have a right to exist within recognized borders. This right implies, actually, the recognition of the right of all peoples in the region to live in peace, including those who are homeless and have suffered the most. The world can no longer afford delays in the adoption of effective measures directed towards a future of good understanding, peace and justice in the Middle East. It is the hope of the Brazilian Government that the present session of the United Nations General Assembly may help create diplomatic conditions that will allow for a new political situation to the benefit of all.
13.	The world economy is about to enter the decade of the 1980s in a state marked by widespread uncertainties. After more than 20 years of intensive negotiations for the reformulation of relations between the industrialized North and the developing South, the results achieved did not go beyond the theoretical recognition of unbalanced situations and the need to revise them.
14.	It cannot be denied that practical measures for the correction of the factors of economic imbalance have been essentially limited to the convening of international conferences or to the creation of multilateral organs concerned more with the debate of the problems than with their negotiation and solution.
15.	The institutionalization of UNCTAD and the unfolding of its work over five high level meetings; the establishment of UNIDO; the addition to the text of the General Agreement on Tariffs and Trade of a chapter on trade problems of less developed nations; numerous sessions of the General Assembly and dozens of meetings and conferences on a variety of subjects; the launching of two United Nations Development Decades; the so-called North-South Paris Conference —all this huge effort fell short of modifying the picture of injustice and asymmetry which deeply marks the North-South relationship.
16.	The remarkable prosperity enjoyed by the Western economy in the post-war period is threatened today by numerous difficulties. The very essence of the economic problem experienced by the highly developed nations has changed. Formerly, during the period of accelerated growth, the question was how to minimize the elements of instability in a context of sustained expansion; now it is a matter of preventing the international system from reaching heights of intolerable instability.
17.	At present, there is a disquieting slackening in international trade, the volume of which until 1973 grew at an average rate of 9 per cent but today increases at an annual rate of less than 5 per cent. The contraction of economic activities anticipates the increase of protectionist trends, and introduces a disturbing element of friction in an economy which is becoming more and more interdependent and internationalized.
18.	In the commercial field, it is increasingly clear that lines of division are being established between the North, which is as integrated as ever, and the South, where the share of countries like Brazil in international exports is less than proportional to their contribution to world prosperity. This contribution lies not only in the acquisition of goods and services, but also in well remunerated imports of technological inputs and financial resources, either direct investments or capital loans.
19.	Paradoxically, the very difficulties which prevail in the present situation have encouraged increased integration among the highly industrialized economies. Another ambitious round of negotiations within GATT has just been concluded. We note that the results of this round benefited above all the trade of the sophisticated among the highly industrialized nations. In the Northern Hemisphere reciprocal trade is liberalized and constructive solutions are adopted, leading to greater intertwining of the respective industrial sectors, with added financial technological co-operation and increased exchanges of direct investments.
20.	Meanwhile, the industrialized world has been drawn closer to those nations which have come to enjoy a greater availability of financial resources as a result of increases in the price of oil.
21.	These facts are positive for the world economy and, to that extent, they deserve recognition and support.
22.	From the point of view of the specific interest of developing countries like Brazil, however, the pattern of commercial relations with the developed world gives rise to concern, for what is taking place is not the removal of protectionist structures but their development into new modalities, which at times are more subtle, but which none the less are always effective.
23.	Far from being abolished, protectionism acquires new features and is updated; it strikes with redoubled impact precisely those nations which, due to a chronic tendency towards external imbalance—an inevitable requirement of their development effort—are more in need of access to the larger world markets.
24.	Concern for the pressing aspects of the economic difficulties—such as inflation in the developed world and the rise in the price of oil—must not overshadow the broader issue of the struggle to overcome the structures of under-development. Industrialization in developing countries is being hindered at the very moment when the efforts of these countries are starting to yield results, and when they can most contribute to the world economy also as suppliers of increasingly competitive manufactured products. Probably worse than openly practised protectionism, in the form of trade barriers against the sales of those countries, is the omission implicit in the disregard for the problems of North- South relationships which became evident, for example, at the Tokyo Economic Summit, held from 28 to 29 June 1979.
25.	As President Figueiredo recently stated in a speech made at the launching, by both the Brazilian Government and private businessmen, of a renewed exports drive:
"To our industrialized partners we affirm our disposition towards dialogue and understanding, and our rejection of any unwarranted attitude of confrontation. We wish to reach, together, stable and constructive solutions. Through them we expect to eliminate the spectre of protectionism which has been revived by current widespread difficulties, and also open increasingly wider channels for trade and international co-operation."
26.	In this spirit, we address our friends from the developed world. Brazil favours the resumption of the North-South dialogue through a new and intensified effort for effective negotiations with a view to reshaping the relationship between the developed world and the developing nations.
27.	In this context we look forward to the practical results we trust will be attained by the special session of the Assembly to be held in 1980.
28.	We trust that the developing world will maintain its fundamental solidarity before the highly industrialized countries. But the developing world cannot have its unity based exclusively on the coincidence of interests vis-a-vis the developed nations. This unity must reflect an effective sense of understanding and co-operation. In order to be authentic, the solidarity of the developing world must be increasingly geared to concrete action. I refer here particularly to the present energy crisis. New forms of commercial co-operation between developing countries must be established. Direct economic and financial flows among developing countries must increase on a mutual basis so as to ensure that situations of acute imbalance do not become a permanent feature in the third world. With this aim, we think that developing countries should maintain urgently all necessary consultations, which should also serve as a preparation for the dialogue they will have with the industrialized countries.
29.	Brazil, for its part, is undertaking a major effort to increase its relations of trade and co-operation with other developing countries. We have shared, to the limit of our possibilities, the experience we have accumulated as a tropical country with a relatively high and diversified level of industrialization. Our trade relations with nations from Latin America, Africa and Asia, which in the 1960s accounted for 9 per cent of our exports and approximately 23 per cent of our purchases, represent today 25 per cent of our sales and more than 40 per cent of our imports. More than a billion dollars was allocated by the Brazilian Government in the last few years to the opening of lines of credit in favour of other developing nations. We have provided technical co-operation, though still on a modest basis, to some 40 countries in Latin America and Africa, and we have today approximately 15,000 foreign students in Brazilian technical institutions and universities.
30.	In the field of renewable sources of energy, we are opening an entirely new area for our co-operation with other countries. Thanks to substantial investments in the production of alcohol for fuel purposes and the development of a technology for its use, Brazil can become the focus of a broad effort of developing alternative sources of energy with beneficial effects for all countries, producers and consumers, which seek the rational use and adequate conservation of oil reserves, as well as greater stability and predictability in the market development of such an essential product. We are thus contributing to the maximum of our possibilities, to broadening and enhancing the sense of harmony and solidarity in the developing world, which is an indispensable condition for success in the task of revising the patterns of relationship between North and South.
31.	Serious political and economic problems with world-wide repercussions have made us all acutely conscious of the importance of dialogue and co-operation among States. Developing countries have awakened to the fact that they can and should seek each other to solve their common problems. They are also aware of the fact that they are denied access to negotiations and to the international decision-making processes which directly affect their legitimate interests and aspirations in so many ways.
32.	It can no longer be ignored that all States, without discrimination, have the right to participate equitably and effectively in the decisions affecting their national destinies. It is not only in the energy, trade, monetary and other issues in the economic field that such participation is required. I wish also to consider the present situation in the field of disarmament. Although the tenth special session of the General Assembly, held in 1978 on disarmament, fell far short of producing a clear-cut commitment to nuclear disarmament, it did produce what appeared to be a more open and democratic machinery for disarmament negotiations. But the results of the first year of work of the Committee on Disarmament have not been encouraging. The Committee concentrated on debating its rules of procedure and other procedural questions, while negotiations on basic, substantive questions continued to be conducted directly by the two main military Powers.
33.	The agreements reached as a result of the second round of the Strategic Arms Limitation Talks [SALT], hailed in some quarters as a major break-through in the field of nuclear disarmament and described in others as not more than a limited step towards what might be called the rational management of the arms race, are a result of such direct negotiations between the two main military Powers. Presumably all other States will be asked to commend the agreements during the present session of the General Assembly. We shall not stand in the way of such a request. But we see the second round of these talks primarily as an intermediate stage which should lead to the early start of negotiations on the third round of SALT, with its promised substantive reductions in nuclear armaments. At any rate, SALT negotiations should be integrated in a broader effort open to the participation of all States, with a view to general and complete disarmament, under effective international control.
34.	The Committee on Disarmament itself did not have the opportunity even to begin meaningful negotiations on two measures that had been on the agenda of its predecessor, the Conference of the Committee on Disarmament for a great many years. Neither the trilateral talks on a nuclear weapons test ban, nor the bilateral discussions on the prohibition of chemical weapons led this year to the long-awaited presentation of concrete proposals to the Geneva Committee on Disarmament. Instead, the multilateral negotiating body was presented, at almost the last moment, with a draft on radiological weapons produced by the two major military Powers, with the recommendation that it be speedily approved and forwarded to the General Assembly for endorsement. While welcoming the initiative, the Committee wisely decided that it was entitled to discuss the proposed text more thoroughly. Furthermore, it is significant that the only major disarmament effort in 1979 open to the participation of all States had to do, not with the top priority area of nuclear weapons, but with certain specific conventional weapons.
35.	Before concluding, I wish to refer to two issues which received ample consideration at the United Nations during this year. I refer to the law of the sea and to science and technology. The Brazilian Government has actively participated in the work of the Third United
Nations Conference on the Law of the Sea, spurred on by the desire to reach, with all members of the international community, a universally acceptable legal structure for the use of maritime space. The results of the latest session of that Conference seem to indicate the path towards solving some of the most delicate points of what would be the future convention. However, we are under no illusion about the difficulties still facing us, difficulties which can only be resolved in a constructive mood and in a serene atmosphere. It is regrettable that untimely initiatives should disturb the natural pace of the Conference's work, which is now moving into its decisive phase. I refer, inter alia, to the possible adoption of unilateral legislation on the exploitation of the resources of the sea-bed beyond the limits of national jurisdiction, defined by this Assembly as the common heritage of mankind. Brazil hopes that in this case as well the sense of collective responsibility, which is essential for the success of such a complex and vast project, will again prevail.
36.	Brazil has also participated very actively and with great interest in the United Nations Conference on Science and Technology for Development. We hope that the Vienna Programme of Action1 and the Intergovernmental Committee on Science and Technology for Development, to be established, as well as the continuation of negotiations, including those in conferences already programmed within the United Nations, will lead North and South to solutions on the issue of the transfer of technology and the revision of rules which regulate industrial property, in accordance with the needs of the developing countries.
37.	In concluding, I should like to assure the Assembly that as in the past the delegation of Brazil stands ready to work together with other delegations for the solution of the issues before the General Assembly. I should also like to state that in Brazil we remain confident and optimistic regarding the future, despite the frequent and serious adverse changes which in the present international situation have opposed our efforts. We are convinced that we are able to overcome the various obstacles facing our country and we are determined to continue to co-operate on an equitable basis in international efforts, here at the United Nations and elsewhere, for the promotion of justice, development and peace.